 

Case 20-10343-LSS Doc 3805 Filed 05/12/21 Page1of2

To Justice Lauri Selber Silverson.

| am writing this embarrassing letter to you. Hoping that you consider me and the many other victims, at
the hands of BSA. When | was 12 years old in 1970. | went to Boy Scout camp first year. | was very small
and short weighing just over 105 Ib. was king peewee of our troop 190. Everyone was teasing me about
initiating even the scout leaders. So already kind of scared that maybe | would have to eat a bug or

a as : initiation. On the second . of - at -— Oceola Missouri. As the scout leader

They finally let me up. | thght that is was it. Humiliated but glad it was over. But it was just the beginning
of a year of touching groping and grinding on top of the teasing by older kids. | hope you consider me as
a victim of the BSA.

Thank =

_c” nm
Sent from Yahoo Mail for iPhone ae nS
: r ) Mall TOF IF Ne Ds re
— Cc
a> — Ni
oO= =
Te
{7 = — pa
norm MO d
o-= M
moO ps f Tl
<<
> = oO
p22 =
2 oO
ww
 

Case 20-10343-LSS Doc 3805 Filed 05/12/21 Page 2 of 2

——_~—

SPRINGFIELD MO 658

5 MAY 2021 PM3 L

 

A by

yet Co Laur ss: aS UorSon
S A. Bast vve T cy Ca Se

GUN Market ST ect C™ Flow
wl mas NyTON | DE 980 \

i~soeasg fplfbeefBHboa|yploflefbonyooedjjogdegflytosnfeffallhy Mt

 
